Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
a. Reference characters "16" and "10" have both been used to designate "door subplate". 
b. Reference characters “55” and “61” have both been used to designate “wing notch”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 1, para. 2, line 1 “relates generally”. The examiner interprets “relates generally” to be “generally relates”.
Pg. 1, para. 3, line 2 “adjacent elevators doors”. The examiner interprets “adjacent elevators doors” to be “adjacent to elevator doors”.
Pg. 2, para. 3, line 2 “Inc. discloses”. The examiner interprets “Inc. discloses” to be “Inc., discloses”.
Pg. 2, para. 4, line 1 “1998 discloses”. The examiner interprets “1998 discloses” to be “1998, discloses”.
Pg. 2, para.4, line 8 “sub frame”. The examiner interprets “sub frame” to be “subframe”.
Pg. 2, para 5, line 1 “2014 and”. The examiner interprets “2014 and” to be “2014, and”.
Pg. 2, para 5, line 3 “which can”. The examiner interprets “which can” to be “that can”.
Pg. 3, para. 2, line 6 “between latching an unlatching”. The examiner interprets “between latching an unlatching” to be “between latching and unlatching”.
Pg. 3, para. 2, line 6 “with larger more”. The examiner interprets “with larger more” to be “a larger and more”.
Pg. 3, para. 4, line 5 “snap fitted”. The examiner interprets “snap fitted” to be “snap-fitted”.
Pg. 3, para. 4, line 8 “snap fitted”. The examiner interprets “snap fitted” to be “snap-fitted”.
Pg. 3, para. 4, line 13-14 “against vertical”. The examiner interprets “against vertical” to be “against a vertical”.
Pg. 4, para. 1, line 9 “a nineteen pound pull”. The examiner interprets “a nineteen pound pull” to be “a nineteen-pound pull”.
Pg. 4, para. 3, line 1 “A related objects”. The examiner interprets “A related objects” to be “A related object”.
Pg. 4, para. 4, line 1 “which improves”. The examiner interprets “which improves” to be “that improves”.
Pg. 5, para. 7, line 2 “from circled”. The examiner interprets “from circled” to be “from the circled”.
Pg. 5, para. 9, line 2 “back plate tab”. The examiner interprets “back plate tab” to be “mounting plate tab”.
Pg. 6, para. 1, line 14 “29 respective that, with door”. The examiner interprets “29 respective that, with door” to be “29 respectively, so that with door”.
Pg. 6, para. 2, line “tab 31 is penetrates”. The examiner interprets “tab 31 is penetrates” to be “tab 31 penetrates”.
Pg. 6, para. 3, line 2 “(Fig. 6).Preferably”. The examiner interprets “Fig. 6).Preferably” to be “(Fig. 6). Preferably”.
Pg. 7, para. 2, line 4-5 “made of plastic, or non-magnetic metal”. The examiner interprets “made of plastic, or non-magnetic metal” to be “made of plastic or non-magnetic metal”.
Pg. 7, para. 2, line 6 “cold rolled steel”. The examiner interprets “cold rolled steel” to be “cold-rolled steel”.
Pg. 7, para. 3, line 2-3 “forms hook-like profile”. The examiner interprets “forms hook-like profile” to be “forms a hook-like profile”.
Pg. 7, para. 3, line 6 “snap fits”. The examiner interprets “snap fits” to be “snap-fits”.
Pg. 7, para. 5, line 1 “a three pound pull”. The examiner interprets “a three pound pull” to be “a three-pound pull”.
Pg. 7, para. 5, line 3 “is disposed is”. The examiner interprets “is disposed is” to be “is disposed, is”.
Pg. 8, para. 1, line 2, “insure”. The examiner interprets “insure” to be “ensure”.
Pg. 8, para. 2, line 1-4 “Noting Fig. 5, …… the apertured tab 31 … enters a locking recess 71 (i.e., Figs. 5, 6, 9, 10)….”. Figs 5, 6, 9, and 10 do not show the aperture tab 31 entering the locking recess 71. Figs. 7 and 8 shows aperture tab 31 (dotted lines in Fig. 7) entering locking recess 71 and engaging magnetic pin 70.
Pg. 8, para. 2, line 5-7 “pin 70 penetrates tab 31, which will have entered locking recess 71 (i.e., Fig. 5)”. Fig. 5 does not show pin 70 penetrates tab 31 which enters locking recess 71. 
Pg. 8, para. 3, line 3 “0.25 inch”. The examiner interprets “0.25 inch” to be “0.25-inch”.
Pg. 8, para. 4, line 2-3 “pound force”. The examiner interprets “pound force” to be “pound-force”.
Pg. 8, para. 4, line 3 “by rare earth magnet”. The examiner interprets “by rare earth magnet” to be “by a rare earth magnet”.
Pg. 8, para. 4, line 4 “nonmagnetic”. The examiner interprets “nonmagnetic” to be “non-magnetic”.
Pg. 8, para. 4, line 5 “0.25 inch”. The examiner interprets “0.25 inch” to be “0.25-inch”.
Pg. 8, para. 5, line 3 “technician whom needs”. The examiner interprets “technician whom needs” to be “technician who needs”.
Pg. 8, para. 5, line 5 “with magnet”. The examiner interprets “with magnet” to be “with the magnet”.
Pg. 9, para. 1, line 2 “remain the engaged”. The examiner interprets “remain the engaged” to be “remain engaged”.
Pg. 9, para. 1, line 2 “hand held”. The examiner interprets “hand held” to be “handheld”.

Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

Regarding the independent claims 1, 7 and 13 and the dependent claims 6 and 12
Although the prior art of record, including Mainhardt (US 2809062 A) and Slaughter (US 4848812 A), disclose a box with an enclosure, a mounting plate, and access door hinged to the mounting plate. The box includes a locking tab and a latching assembly. The latching assembly includes a latch block with a through bore, a pin magnet that slides through the bore to securely close or open the door. The latch block is attached within the box. And the pin magnet can be magnetically displaced so as to release the locking tab and open the door. 
 But, the prior art of record, Mainhardt (US 2809062 A) and Slaughter (US 4848812 A), do not teach or fairly suggest the latch block assembly as claimed in the independent claims 1, 7, and 13  and the dependent claims 6 and 12 of the instant application. Specifically, the prior 
- While claim 7 specifies a perpendicular relationship between the bore and the clip, yet all of claims 1, 7, and 13 demand the limitation “a clip adapted to be snap-fitted to the block”
- While claim 6, 7, 12 and 13 specify a perpendicular relationship between the through bore and the locking recess. Yet all of claims 1, 7, and 13 demand the limitation “a locking recess defined in said block”.
- “the pin magnet adapted to penetrate said locking recess” so that when the door is closed, the clip acts to attract the pin magnet so that the pin magnet slides to engage the locking tap that is entering the locking recess. To open the door, the “pin magnet can be displaced magnetically away from said clip to release said tab”.

Radel (US 7044509 B2) teaches a block penetrated by through bore, a locking recess that is perpendicular to the through bore, a pin that slides in the bore and penetrates a locking recess, a locking tab that enters the locking recess and engages with the pin. But, the prior art of record, Radel (US 7044509 B2), does not teach or fairly suggest the latch block assembly as claimed in the independent claims 1, 7, and 13 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other: a clip that is snap-fitted to the block, the clip is perpendicular to the through bore,  and a pin magnet that is attracted to the clip as it slides in the through bore to engage the locking tab in the locking recess.

Teetor (US-2853331-A) teaches magnetic door catch with a tubular housing and a pin magnet sliding in a through a bore to open and close a door. But, the prior art of record, Teetor (US-2853331-A), does not teach or fairly suggest the latch block assembly as claimed in the independent claims 1, 7, and 13 and the dependent claims 6 and 12 of the instant application. Specifically, the prior art fails to teach a latch block and the following structural elements and their claimed interaction among each other: a clip that is snap-fitted onto the block to attract the pin magnet, a perpendicular relationship between the through bore and a clip, a locking recess penetrated by the pin magnet, a perpendicular relationship between the locking recess and the through bore, a locking tab that is able to enter the locking recess and engage the pin magnet.

Aluisetti (US 20120031708 A1) teaches a magnetic lock for an elevator control unit, a door hinged to a mounting panel, and a portable magnetic key. The door includes a locking tab, a locking bar with an attached magnet and a locking projection. The panel includes a first magnet and a second magnet. To close the door, the locking bar is moved by the external magnet to a closed position when the locking projection fully contacts the locking tab. Although the inventor states “it is evident that the design of the magnetic components can be carried out in numerous ways”. Yet, the prior art of record, Aluisetti (US 20120031708 A1), does not teach or fairly suggest the latch block assembly as claimed in the independent claims 1, 7, and 13  and the dependent claims 6 and 12 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other: a block, a clip snap-fitted to the block, a through bore penetrating the block, a locking recess in 

Regarding the dependent claims 5, 11, and 17
Although the prior art of record, including Mainhardt (US 2809062 A) and Slaughter (US 4848812 A), teaches an external portable and strong permanent magnet. But, the prior art of record, Mainhardt (US 2809062 A) and Slaughter (US 4848812 A), do not teach or fairly suggest the latch block assembly as claimed in the dependent claims 5,11, and 17 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other: an external portable magnet that exerts a stronger predetermined force. The applicant disclosed in the specifications the exact meaning of “stronger predetermined force” by stating “nineteen pound force exerted by rare earth magnet 72 carried and used by suitable service personnel” and “Preferably pin magnet 70 exhibits a three pound pull”.

Regarding the dependent claims 2-4, 8-10, and 14-16 
Although the prior art of record, including West et al. (US 9911880 B2), teaches a box and a pair of spring clips attached to one side of the box. The box is attached to a frame via the spring clips. 
But, the prior art of record, West et al. (US 9911880 B2), does not teach or fairly suggest the latch block assembly as claimed in the dependent claims 2-4, 8-10, and 14-16  of the instant 
 And a clip with a pair of integral and yieldably deflectable wings diverging from a clip central portion. The clip snap-fitted into the block, the clip wings are compressed and retained between the block prongs and the clip central portion is received within the clip-seating clearance slot. The clip wings terminate in a notch with spaced apart wings locks on either side of the notch. The clip wing locks are disposed on opposite edges of the block prong lips.

Regarding  the independent claims 1, 7, and 13 and the dependent claims 2-4, 8-10, and 14-16  
Although the prior art of record, including Mills et al. (US 5377662 A), disclose a clip of spring characteristics that includes a body with a pair of S-shaped wings diverging from a clip central portion. Each wing terminates with a pair of notches with spaced apart wing locks on either side of the notch.  Additionally, the prior art of record, including Bakos (US 8998660 B2), discloses a clip that includes a body with two wings. Each wing terminates with a pair of notches placed on the sides of the wing end. Each one of the notches pair include spaced apart wing locks positioned on either side of the notch. 
But, the prior art of record, Mills et al. (US 5377662 A) and Bakos (US 8998660 B2), do not teach or fairly suggest the latch block assembly as claimed in the independent claims 1, 7, and 13 and the dependent claims 2-4, 8-10, and 14-16  of the instant application. Specifically, 

The examiner can find no motivation to modify the latch assembly of Mainhardt (US 2809062 A), Slaughter (US 4848812 A), Radel (US 7044509 B2), Teetor (US-2853331-A), Aluisetti (US 20120031708 A1), West et al. (US 9911880 B2), Mills et al. (US 5377662 A), and Bakos (US 8998660 B2) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Macy O. Teetor (US-2508305-A) teaches an easily to manufacture self-adjusting magnetic door catch used retain a door in closed position.  The invention includes a c-shaped magnet sliding inside a housing in-between abutments and shoulder elements, a plate, a restricting pins, a circular recess, and spring leaf to push the magnet away from the plate and back into the catch body. The invention solves the problem of misaligned door catch parts due to the sagging or warping of aged furniture such as frames, shelves, walls, and doors. 
Charles G. Hoffman (US 5485733 A) teaches a concealed magnetic lock with a latch magnet positioned on a pivotal latch used for a concealed or hidden furniture storage compartments that uses a portable magnet to open the storage compartment, the invention automatically locks when the concealed compartment is closed. The invention includes a latch housing with a cavity, a rotary latch member with a permanent magnet attached, a shaft and a latching plate, and a reset magnet to rotate the latch back into locking a locking position. The invention provides for security and easy method to open a concealed furniture storage compartment using a portable magnetic handle without disturbing the aesthetic design of the furniture.
Dominique Berducone (US-3744833-A) teaches rugged and durable magnetic latch that includes a pair of mutually repelling magnets and a third portable magnet used to withdraw the latching magnet from its latching position, the latching assembly is fitted in recess of a 
De Vogel et al. (US-20180226918-A1) teaches an adapting device that is used to connect electronic external components such as an inverter to a supporting structure for a roof solar panel assembly without the use of screws or bolts. The adapter includes deformable hook members that are snap-fitted onto the supporting rail structure. The invention shows c-shaped structure protruding out of the adapter body. The invention offers a simple, flexible, and efficient device that can connect auxiliary electronic components to an existing solar panel without the use of additional fasteners or supporting structure. The invention not only provides for maintaining the aesthetic appearance but also prevents the generally relatively expensive electronic auxiliary component from being stolen.
Mark Doverspike (US-6945735-B1) teaches an alignment and support device for supporting and maintaining correct alignment of pipes or conduits inside a form board during concrete pouring operations. The device includes support members, ties, spikes, a form board, a form board attachment apertures, and snap-in pipe brackets of C-shapes.  The device can be made of molded plastic in one piece by injection molding process or each components can be individually made of lightweight coated metal. The invention offers an inexpensive, 
Riedy et al. (US 7152831 B2) teaches a bracket for supporting electrical nonmetallic tubing and/or conduits for various purposes such as poured concrete construction purpose. 
The bracket is molded in one piece of plastic material and includes retaining structures of U-shaped spring clips of different sizes and constructions to hold on and positon the conduits, support legs, fasteners, openings, extensions, a web, and a base. The spring clips could have opposite spring arms with end portions that extend inwardly to better retain the conduit within the spring arm.  The invention offers an efficient less laborious way of positioning and holding ENT tubing in spaced relationship to surfaces of concrete forms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAL SAIF/             Examiner, Art Unit 3675                                                                                                                                                                                           /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675